UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6843



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDDIE COLUMBUS DEBERRY,

                                             Defendant - Appellant.




Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-96-14-V, CA-00-74-5-1-V)


Submitted:   July 25, 2002                 Decided:   August 2, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eddie Columbus Deberry, Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eddie Columbus Deberry seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2255

(West Supp. 2002).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.    United States v. Deberry, Nos.

CR-96-14-V; CA-00-74-5-1-V (W.D.N.C. May 2, 2002).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2